PER CURIAM.
On January 6, 1976, this court rendered its opinion1 which relinquished jurisdiction to the trial court “with directions that it direct the court reporter to forthwith transcribe the [trial] proceedings.”
By an instrument entitled “Response to Order of Appellate Court”, the trial court has advised “that it is impossible to furnish such a transcript as evidenced by the affidavit of the court reporter, which is attached to this response.” The referenced affidavit explains the circumstances in which a deputy court reporter, who is now living in another state and is employed in a non-court capacity, destroyed her shorthand notes of the trial.
This indigent appellant having been denied a full appellate review of trial counsel’s assignments of error set out in our prior opinion, the judgment of conviction is reversed with directions that a new trial be granted.
REVERSED.
RAWLS, Acting C. J., and MILLS, J., concur.
SMITH, J., specially concurs.

. Smith v. State, 325 So.2d 426 (1 Fla.App. 1976).